DETAILED ACTION: 
1.	Currently claims 1-20 are pending for application 16/900858 filed 12 June 2020. All references in the IDS have been considered. This application is a CIP of applications 16/010083 (filed 15 June 2018), 16/147135 (filed 28 September 2018), 16/252422 (filed 18 January 2019), and PCT/US19/37181 (filed 14 June 2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
“determine whether the membrane potential …” should read instead “determining whether the membrane potential …”.  
“produce an output …” should read instead ““producing an output …””.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-11, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (“Sequential data classification by dynamic state warping”, Knowledge Information Systems, 57, 2018, pp. 545-570, published online 29 November 2017), hereinafter referred to as Gong, in view of Plagge et al. (“NeMo: A Massively Parallel Discrete-Event Simulation Model for Neuromorphic Architectures”, SIGSIM-PADS, May 2016, pp. 233- 244), hereinafter referred to as Plagge.

In regards to claim 1, Gong teaches A computer-implemented method, comprising: generating an optimistically executable echo state network (ESN), including generating a reservoir, wherein the reservoir includes a first plurality of neurons and a first plurality of synapses, wherein each synapse of the first plurality of synapses connects to at least one neuron of the first plurality of neurons, (See at [pp. 553-554, Section 3.2, Algorithm 1, Figure 5, Figure 6], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network…. N is the number of neurons in the reservoir;… In particular, the reservoir state representation is the activation of reservoir neurons with different driving input sequences. The state-space representations provide discriminative features with more versatility and flexibility than original sequences. We then employ DTW to align the state trajectory sequences as usual. It prefers to align points on two sequences with similar states. Therefore, the difference between DTW and DSW lies in that DTW uses distance between time points as a subroutine, while DSW uses the distance of the state-space representations., wherein a time series classification framework has an architecture that includes a reservoir of neurons (Figures 5 and 6) each of which has connectivity (synapses) to other neurons, including to others within the reservoir and wherein this framework performs time warping (optimistic execution) to align to information content within each time series processed by the reservoir neurons.)generating an input layer, wherein the input layer includes a second plurality of neurons and a second plurality of synapses, wherein each synapse of the second plurality of synapses connects to a neuron of the second plurality of neurons and a neuron of the first plurality of neurons, (See at [p. 553, Section 3.2, Figure 5, Figure 6], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network. The mechanism of CRJ is generalized as: <equation 2> where S(t) ∈ RN is the reservoir state, N is the number of neurons in the reservoir; X(t) ∈ Rn is the input sequence, n is the number of input neurons; R ∈ RN×N is the reservoir weight matrix, V ∈ RN×n is the input weight matrix, W ∈ RO×N is the output weight matrix, b ∈ RO is the bias term, O is the number of output neurons; wherein the time series are input into the time series classification framework by means of n input neurons (Figures 5, 6 – second plurality) which are connected (via synapses) to the neurons (first plurality) in the reservoir.) generating an output layer, wherein the output layer includes a third plurality of neurons and a third plurality of synapses, wherein each synapse of the third plurality of synapses connects to a neuron of the third plurality of neurons and a neuron of the first plurality of neurons, (See at [p. 553, Section 3.2, Figure 5, Figure 6], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network. The mechanism of CRJ is generalized as: <equation 2> where S(t) ∈ RN is the reservoir state, N is the number of neurons in the reservoir; X(t) ∈ Rn is the input sequence, n is the number of input neurons; R ∈ RN×N is the reservoir weight matrix, V ∈ RN×n is the input weight matrix, W ∈ RO×N is the output weight matrix, b ∈ RO is the bias term, O is the number of output neurons;, wherein the time series classification framework includes an output layer of O neurons (third plurality) which are connected (via synapses) to the neurons (first plurality) in the reservoir with output weights given by W.) training the optimistically executable ESN, including updating a weight of each synapse of the third plurality of synapses; (See at [p. 551, Section 2.2], The reservoir provides dynamic features of input series, and the read-out is trained to generate desired outputs by assembling reservoir features., Further at [p. 552, Section 3.1], Echo State Network (ESN) is a kind of reservoir model. ESN is characterized by a nontrainable, high-dimensional and nonlinear dynamical reservoir and an efficiently trained linear read-out layer (usually by linear regression)…. The read-out layer assembles the state-space features of the reservoir to learn a function mapping from reservoir states to the output sequence. Linear regression is usually employed to learn the read-out function., Further at [p. 565, Section 4.4.3], We train the reservoir model using one-step forward prediction. Ridge regression is employed to learn the output weights [3,33]. The ridge regression parameter is selected in {10−5, 10−4,..., 10} by fivefold cross-validation [3], wherein ridge regression is used to train the echo state reservoir (including the optimistic execution/time warping), thereby determining the output weights W corresponding to the connectivity between the output neurons and the reservoir neurons such that this determination is an update in the weights because the training provides the desired outputs given a sequence of dynamic features generated by the reservoir but also such that this determination is an update over training with different ridge regression parameters.)   and performing inference calculation via the optimistically executable ESN, including receiving, at a first neuron of the optimistically executable ESN, a sequence of synapse messages, wherein each synapse message includes a timestamp of the time the synapse message was sent, 4823-9700-9087.4 (See at [pp. 548-549, Section 2.1,], 172Attorney Docket No. 034125.91182 A sequence is a series of observations for at least one variable. We use a matrix X = [x1, x2,..., x L X ] T ∈ RL X×d to denote a sequence, where xi ∈ Rd×1(i ∈ [1, L X ]) is an observation at a time point indexed by i, L X is the length of series X and d is the number of variables. Each sequence is associated with a label y. The task of classification is to learn a function mapping from X to y., Further at [p. 557, Section 4.2.2], 172Attorney Docket No. 034125.91182 We use the 1NN classifier to classify the test set using the training set., Further at [p. 567, Section 5], 172Attorney Docket No. 034125.91182  We evaluate DSW on a real-world application that identifies the operator by the keystroke dynamics…. Thus, each sequence is reformulated as 60-dimensional vectorial data (there are 60 sequences in the training set). DSW-induced features with logistic regression achieve the lowest error rate., wherein the ESN reservoir- based classification framework with time warping (either DTW or DSW- optimistic execution) processes a given time series sequence of samples/messages (i.e., a series of messages such as a keystrokes, but in general a message corresponding to the information content of each sample in the time series) and processes it through the (first) plurality of reservoir neurons such that the time series elements input into those neurons are indexed by time (i.e., timestamped) 
However, Gong does not explicitly disclose determining, based on the timestamp of each synapse message, whether the first neuron processed the sequence of synapse messages out of order with respect to the timestamps, and in response to the first neuron processing the sequence of synapse messages out of order, reverse-computing at least one computation performed by the first neuron in response to processing the sequence of synapse messages out of order, and performing the at least one computation based on receipt of the sequence of synapse messages in a correct order as determined by the timestamp of each synapse message in the sequence of synapse messages.  In other words, although Gong uses DTW or DSW to align the information content across a set of time series (discrete event sequences) (Figure 6), he does not perform an evaluation of whether or not this representation of the discrete event processing in the reservoir framework is out-or-order (e.g., non-causal).
However, Plagge, in the analogous environment of using optimistic execution of discrete event sequences, teaches determining, based on the timestamp of each synapse message, whether the first neuron processed the sequence of synapse messages out of order with respect to the timestamps, (See at [p. 234, Section 2], 172Attorney Docket No. 034125.91182 Thus, changes throughout the simulation system occur via events flowing from one LP to another. When preforming a parallel simulation, LP objects are placed on separate nodes connected across a network…. Nevertheless, there are still periods of global synchronization, called Global Virtual Time (GVT) calculation phases. The GVT calculations find the lowest timestamp on any unprocessed event. This allows the simulation system to reclaim memory from processed events. Since there are no guarantees of global in-order execution of events, an LP may process a sequence of events out of serial order. To remedy this, the Time Warp algorithm keeps track of inter-event causality and requires LPs to have a “recovery mechanism” [30]. One method of LP recovery is called reverse computation [9]. This method uses a function to “un-process” a given event., [p. 234, Section 2.1], 172Attorney Docket No. 034125.91182 ROSS performs optimistic simulation using the Time Warp algorithm with reverse computation., Further at [p. 235, Section 2.2.3], 172Attorney Docket No. 034125.91182 The TNLIF neuron model enhances the leak functionality of the LIF model by adding positive or negative leak values, and a “leak-reversal” ability., wherein, in a neuromorphic PDES framework processes timestamped (Figure 5, for example) events/messages across a network (a reservoir) of neurons such that the alignment of the output signals stream undergo time warping (optimistic execution) to bring signals processed at a neuron into temporal alignment but wherein this PDES framework determines whether or not events/messages at a node are out or order (i.e., non-causal).) and in response to the first neuron processing the sequence of synapse messages out of order, reverse-computing at least one computation performed by the first neuron in response to processing the sequence of synapse messages out of order, and (See at [p. 234, Section 2], 172Attorney Docket No. 034125.91182 When an LP detects out-of-order event, the event is said to cause the LP to rollback. This rollback may require that certain messages be canceled. This cancellation process is done through anti-messages…. A rollback triggered by receiving a late message. For an LP at time t, a primary rollback occurs when it receives an event at a time less than t., Further at [p. 238, Section 3.2], 172Attorney Docket No. 034125.91182 Whenever a neuron receives a message from a synapse or receives a heartbeat message, before any changes are made to Vj , it saves the current ... voltage in the incoming message. During reverse computation, neurons restore the saved voltage from the message. This reverts all integration, leak, and reset functions that changed Vj ., wherein, in response to a determination that synapse events/messages are out of order, reverse computation is performed to roll-back previously computed (non-causal) computations at a node/neuron.) performing the at least one computation based on receipt of the sequence of synapse messages in a correct order as determined by the timestamp of each synapse message in the sequence of synapse messages.  (See at [p. 237, Section 3.1], The neuron first saves the current voltage value, Block 2, a double precision floating point value Vj , in the synapse message, Block 3. This is to facilitate reverse computation, by saving Vj in the message, when rolling back messages neurons are able to revert changes made during forward computation. The neuron then performs the integration function, shown in Figure 3 as Block 4. This updates Vj with a new value, computed by the integration function defined in Equation (6)., Further at [p. 238, Section 3.2, Figure 3],  Whenever a neuron receives a message from a synapse or receives a heartbeat message, before any changes are made to Vj , it saves the current ... voltage in the incoming message. During reverse computation, neurons restore the saved voltage from the message. This reverts all integration, leak, and reset functions that changed Vj ., wherein after performing the reverse computation (the reversion/rollback of a neuron’s potential V to an earlier state), the neuromorphic PDES framework continues (optimistic) processing of events/messages through the neural network (see Figure 3) with a correct order in the synapse messages/events (i.e., once the rollback has been completed). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge to determine, based on the timestamp of each synapse message, whether the first neuron processed the sequence of synapse messages out of order with respect to the timestamps, and in response to the first neuron processing the sequence of synapse messages out of order, to reverse-compute at least one computation performed by the first neuron in response to processing the sequence of synapse messages out of order, and to perform the at least one computation based on receipt of the sequence of synapse messages in a correct order as determined by the timestamp of each synapse message in the sequence of synapse messages. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency of a neural-network-based discrete event processing model by using optimistic synchronization of signals in which scalable reverse event computation  is performed to ensure a causal ordering in the event processing  (Plagge, [p. 234, Section 2, pp. 242-243, Section 7, Figure 10, Figure 11]). 

In regards to claim 2, the rejection of claim 1 is incorporated and Gong further teaches wherein generating the reservoir comprises: connecting each synapse of the first plurality of synapses to at least one randomly selected neuron of the first plurality of neurons; (See at [p. 551, Section 2.2], 172Attorney Docket No. 034125.91182 Reservoir computing model [30] is a kind of RNNs having a fixed, randomly generated state transition modular, called the reservoir, and a trainable read-out layer. The reservoir provides dynamic features of input series, and the read-out is trained to generate desired outputs by assembling reservoir features…., Further at [p. 559, Section 4.3], 172Attorney Docket No. 034125.91182 The network parameters, e.g. the connection weights, are initialized randomly following Table 1., Further at [p. 567, Section 5], 172Attorney Docket No. 034125.91182 The reservoir network is randomly generated in DSW and selected by LOOCV on the training data., Further at [p. 559, Section 4.3, Figure 5, Figure 6, Table 1], 172Attorney Docket No. 034125.91182 Our results are averaged over ten repetitions. In each repetition, the network is optimized by selecting one network from 20 randomly initialized networks using leave-one-out cross-validation (LOOCV) on the training set., wherein the connection of the neurons within the reservoir (first plurality of synapses) are randomly generated/interconnected to each other according to the ESN instantiation policy (i.e., the connections/synapses corresponding to r_j and r_c shown in Figures 5 and 6 are generated using a uniform distribution over [0.1,1] as shown in table 1) such that the random selection of a reservoir neuron to any input neuron corresponds to either its random generation within any given instantiation or a selection of a randomly configured reservoir network through the leave-one-out cross-validation protocol (including, for example, variations over reservoir sizes and connectivity parameters).) connecting each synapse of the second plurality of synapses to at least one randomly selected neuron of the first plurality of neurons; (See at [p. 551, Section 2.2], 172Attorney Docket No. 034125.91182 Reservoir computing model [30] is a kind of RNNs having a fixed, randomly generated state transition modular, called the reservoir, and a trainable read-out layer. The reservoir provides dynamic features of input series, and the read-out is trained to generate desired outputs by assembling reservoir features…., Further at [p. 559, Section 4.3], 172Attorney Docket No. 034125.91182 The network parameters, e.g. the connection weights, are initialized randomly following Table 1., Further at [p. 567, Section 5], 172Attorney Docket No. 034125.91182 The reservoir network is randomly generated in DSW and selected by LOOCV on the training data., Further at [p. 559, Section 4.3, Figure 5, Figure 6, Table 1], 172Attorney Docket No. 034125.91182 Our results are averaged over ten repetitions. In each repetition, the network is optimized by selecting one network from 20 randomly initialized networks using leave-one-out cross-validation (LOOCV) on the training set., wherein the connection of the neurons within the reservoir (first plurality of neurons) are randomly generated/connected to the input neurons (second plurality of synapses) according to the ESN instantiation policy (i.e., the connections/synapses r_i, r_c, r_j shown in Figures 5 and 6 are generated using a uniform distribution over [0.1,1] as shown in table 1) such that the random selection of a reservoir neuron to any other reservoir neuron corresponds to either its random generation within any given instantiation or a selection of a randomly configured reservoir network through the leave-one-out cross-validation protocol (including, for example, variations over reservoir sizes and connectivity parameters).) and connecting each synapse of the third plurality of synapses to at least one randomly selected neuron of the first plurality of neurons.  (See at [p. 551, Section 2.2], 172Attorney Docket No. 034125.91182 Reservoir computing model [30] is a kind of RNNs having a fixed, randomly generated state transition modular, called the reservoir, and a trainable read-out layer. The reservoir provides dynamic features of input series, and the read-out is trained to generate desired outputs by assembling reservoir features…., Further at [pp. 559, Section 4.3], 172Attorney Docket No. 034125.91182 The network parameters, e.g. the connection weights, are initialized randomly following Table 1., Further at [p. 567, Section 5], 172Attorney Docket No. 034125.91182 The reservoir network is randomly generated in DSW and selected by LOOCV on the training data., Further at [p. 559, Section 4.3, Figure 5, Figure 6, Table 1], 172Attorney Docket No. 034125.91182 Our results are averaged over ten repetitions. In each repetition, the network is optimized by selecting one network from 20 randomly initialized networks using leave-one-out cross-validation (LOOCV) on the training set., wherein the connection of the neurons within the reservoir (first plurality of neurons) are randomly generated/connected to the output neurons (third plurality of synapses) according to the ESN instantiation policy (i.e., the connections/synapses r_j, r_c shown in Figures 5 and 6 are generated using a uniform distribution over Further at [0.1,1] as shown in table 1) such that the random selection of a reservoir neuron to any output neuron corresponds to either its random generation within any given instantiation or a selection of a randomly configured reservoir network through the leave-one-out cross-validation protocol (including, for example, variations over reservoir sizes and connectivity parameters).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge for the same reasons as pointed out for claim 1.

In regards to claim 6, the rejection of claim 1 is incorporated and Gong further teaches wherein: each synapse of the first plurality of synapses includes a weight; each synapse of the second plurality of synapses includes a weight; and training the optimistically executable ESN further comprises at least one of maintaining the weight of at least one synapse of the first plurality of synapses at a constant value during training; or maintaining the weight of at least one synapse of the second plurality of synapses at a constant value during training. (See at [p. 551, Section 2.2, p. 552, Section 3.1, Equation 2, Table 1], 172Attorney Docket No. 034125.91182 Reservoir computing model [30] is a kind of RNNs having a fixed, randomly generated state transition modular, called the reservoir, and a trainable read-out layer. The reservoir provides dynamic features of input series, and the read-out is trained to generate desired outputs by assembling reservoir features., Further at [p. 551, Section 2.2, p. 552, Section 3.1, Equation 2, Table 1], 172Attorney Docket No. 034125.91182  Echo State Network (ESN) is a kind of reservoir model. ESN is characterized by a nontrainable, high-dimensional and nonlinear dynamical reservoir and an efficiently trained linear read-out layer (usually by linear regression)….The network weights can be determined by three values r = {ri,rj,rc} for each kind of connection., wherein both the interconnections within the reservoir (r_c, r_j, first plurality of synapses) and the interconnections between the input neurons and the reservoir neurons (r_i, second plurality of synapses) are characterized by weights (equation 2) which remain fixed during the training process (which only affects the output weights connecting the reservoir neurons and the output neurons).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge for the same reasons as pointed out for claim 1.

In regards to claim 7, the rejection of claim 6 is incorporated and Gong further teaches wherein: maintaining the weight of at least one synapse of the first plurality of synapses at the constant value during training comprises maintaining the weight of each synapse of the first plurality of synapses at a constant value during training; and maintaining the weight of at least one synapse of the second plurality of synapses at the constant value during training comprises maintaining the weight of each synapse of the second plurality of synapses at a constant value during training.  (See at [p. 551, Section 2.2], 172Attorney Docket No. 034125.91182 Reservoir computing model [30] is a kind of RNNs having a fixed, randomly generated state transition modular, called the reservoir, and a trainable read-out layer. The reservoir provides dynamic features of input series, and the read-out is trained to generate desired outputs by assembling reservoir features., Further at [p. 552, Section 3.1, Equation 2, Table 1], 172Attorney Docket No. 034125.91182 Echo State Network (ESN) is a kind of reservoir model. ESN is characterized by a nontrainable, high-dimensional and nonlinear dynamical reservoir and an efficiently trained linear read-out layer (usually by linear regression)….The network weights can be determined by three values r = {ri,rj,rc} for each kind of connection., wherein both all of the interconnections within the reservoir (r_c, r_j, first plurality of synapses) and all of the interconnections between the input neurons and the reservoir neurons (r_i, second plurality of synapses) are characterized by weights (equation 2) which remain fixed during the training process (which only affects the output weights connecting the reservoir neurons and the output neurons) .) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge for the same reasons as pointed out for claim 1.

In regards to claim 8, the rejection of claim 1 is incorporated and Gong does not further teach wherein: reverse-computing the at least one computation comprises reverse-computing at least one computation corresponding to a first synapse message of the sequence of synapse messages, wherein the first synapse message includes a timestamp after the timestamp of a most-recently received synapse message; and performing the at least one computation in the correct order comprises performing a computation corresponding to the most-recently received synapse message and the at least one computation in an order with respect to the timestamps of the most-recently received synapse message and the first synapse message.  Gong does not disclose a reverse computation (e.g., to ensure causality in DTW or DSW).
However, Plagge, in the analogous environment of using optimistic execution of discrete event sequences, teaches wherein: reverse-computing the at least one computation comprises reverse-computing at least one computation corresponding to a first synapse message of the sequence of synapse messages, wherein the first synapse message includes a timestamp after the timestamp of a most-recently received synapse message; (Further at [p. 234, Section 2], 172Attorney Docket No. 034125.91182 When an LP detects out-of-order event, the event is said to cause the LP to rollback. This rollback may require that certain messages be canceled. This cancellation process is done through anti-messages…. A rollback triggered by receiving a late message. For an LP at time t, a primary rollback occurs when it receives an event at a time less than t., Further at [p. 238, Section 3.2], 172Attorney Docket No. 034125.91182 Whenever a neuron receives a message from a synapse or receives a heartbeat message, before any changes are made to Vj , it saves the current ... voltage in the incoming message. During reverse computation, neurons restore the saved voltage from the message. This reverts all integration, leak, and reset functions that changed Vj ., wherein reverse computation/rollback is implemented in response to the determination that synapse events/messages are out of order such that a first received message (first synapse message) is out of order if a second message received after it (a most-recently received message) has a timestamp that is less than that of  the first received message (i.e., the first received message is non-causal relative to the latest) (in other words, an LP/neuron at time t is interpreted as corresponding an LP/neuron that has processed information (including heartbeat information) up to a timestamp t associated with a first synapse message with the received most-recent message/event being less than t).) and performing the at least one computation in the correct order comprises performing a computation corresponding to the most-recently received synapse message and the at least one computation in an order with respect to the timestamps of the most-recently received synapse message and the first synapse message.  (See at [p. 234, Section 2], 172Attorney Docket No. 034125.91182 When an LP detects out-of-order event, the event is said to cause the LP to rollback. This rollback may require that certain messages be canceled. This cancellation process is done through anti-messages…. A rollback triggered by receiving a late message. For an LP at time t, a primary rollback occurs when it receives an event at a time less than t., Further at [p. 237, Section 3.1]The neuron first saves the current voltage value, Block 2, a double precision floating point value Vj , in the synapse message, Block 3. This is to facilitate reverse computation, by saving Vj in the message, when rolling back messages neurons are able to revert changes made during forward computation. The neuron then performs the integration function, shown in Figure 3 as Block 4. This updates Vj with a new value, computed by the integration function defined in Equation (6).,   Further at [p. 238, Section 3.2]Whenever a neuron receives a message from a synapse or receives a heartbeat message, before any changes are made to Vj , it saves the current ... voltage in the incoming message. During reverse computation, neurons restore the saved voltage from the message. This reverts all integration, leak, and reset functions that changed Vj ., wherein, in response to a determination that synapse events/messages are out of order, reverse computation is performed to roll-back previously computed (non-causal) computations at a node/neuron such that after performing the reverse computation (the reversion/rollback of a neuron’s potential V to an earlier state), the neuromorphic PDES framework continues (optimistic) processing of events/messages through the neural network (see Figure 3) with a correct timestamped order in the synapse messages/events (i.e., once the rollback has been completed). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge for the reverse-computing of the at least one computation to comprise reverse-computing at least one computation corresponding to a first synapse message of the sequence of synapse messages, wherein the first synapse message includes a timestamp after the timestamp of a most-recently received synapse message; and for performing  the at least one computation in the correct order to comprise performing a computation corresponding to the most-recently received synapse message and the at least one computation in an order with respect to the timestamps of the most-recently received synapse message and the first synapse message. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency of a neural-network-based discrete event processing model by using optimistic synchronization of signals in which scalable reverse event computation  is performed to ensure a causal ordering in the event processing according to event/message timestamps  (Plagge, [p. 234, Section 2, pp. 242-243, Section 7, Figure 10, Figure 11]). 

In regards to claim 9, the rejection of claim 1 is incorporated and Gong does not further teach wherein reverse-computing the at least one computation comprises reverting a membrane potential of the first neuron to the value of the membrane potential before the first neuron performed the at least one computation.  Gong does not disclose a reverse computation (e.g., to ensure causality in DTW or DSW) and does not disclose a neuromorphic representation of the ESN framework.
However, Plagge, in the analogous environment of using optimistic execution of discrete event sequences, teaches wherein reverse-computing the at least one computation comprises reverting a membrane potential of the first neuron to the value of the membrane potential before the first neuron performed the at least one computation. (See at [p. 238, Section 3.2, Figure 1, Figure 3], 172Attorney Docket No. 034125.91182  Whenever a neuron receives a message from a synapse or receives a heartbeat message, before any changes are made to Vj , it saves the current ... voltage in the incoming message. During reverse computation, neurons restore the saved voltage from the message. This reverts all integration, leak, and reset functions that changed Vj ., wherein reverse computation/rollback is implemented by saving the timestamped voltage/membrane potential at a neuron which is rolled back/reverse computed if timestamped events contributing to that potential are out-of-order such that a forward computation is performed (in the correct order according to Figure 3) once that membrane potential has been reset to an earlier timestamp.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge for the reverse-computing the at least one computation to comprise reverting a membrane potential of the first neuron to the value of the membrane potential before the first neuron performed the at least one computation. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency of a neuromorphic neural-network-based discrete event processing model by using optimistic synchronization of signals in which scalable reverse event computation  is performed to ensure a causal ordering in the event processing according to event/message timestamps  (Plagge, [p. 234, Section 2, pp. 242-243, Section 7, Figure 10, Figure 11]). 

In regards to claim 10, the rejection of claim 1 is incorporated and Gong does not further teach further comprising producing at least one anti-message corresponding to the reverse-computed at least one computation, wherein at least one of: the at least one anti-message is configured to cancel a message sent in response to the at least one computation; or a second neuron of the ESN is configured to reverse-compute a second at least one computation in response to receiving the anti-message.  Gong does not disclose a reverse computation (e.g., to ensure causality in DTW or DSW).
However, Plagge, in the analogous environment of using optimistic execution of discrete event sequences, teaches further comprising producing at least one anti-message corresponding to the reverse-computed at least one computation, wherein at least one of: the at least one anti-message is configured to cancel a message sent in response to the at least one computation; or a second neuron of the ESN is configured to reverse-compute a second at least one computation in response to receiving the anti-message. (See at [p. 234, Section 2], 172Attorney Docket No. 034125.91182 When an LP detects out-of-order event, the event is said to cause the LP to rollback. This rollback may require that certain messages be canceled. This cancellation process is done through anti-messages…. A rollback triggered by receiving a late message. For an LP at time t, a primary rollback occurs when it receives an event at a time less than t…. A rollback triggered by an anti-message corresponding to a message which has already processed by an LP., Further at [p. 237, Section 3.1], 172Attorney Docket No. 034125.91182  The neuron first saves the current voltage value, Block 2, a double precision floating point value Vj , in the synapse message, Block 3. This is to facilitate reverse computation, by saving Vj in the message, when rolling back messages neurons are able to revert changes made during forward computation. The neuron then performs the integration function, shown in Figure 3 as Block 4. This updates Vj with a new value, computed by the integration function defined in Equation (6).,  Further at [p. 238, Section 3.2], 172Attorney Docket No. 034125.91182  Whenever a neuron receives a message from a synapse or receives a heartbeat message, before any changes are made to Vj , it saves the current ... voltage in the incoming message. During reverse computation, neurons restore the saved voltage from the message. This reverts all integration, leak, and reset functions that changed Vj ., wherein reverse computation/rollback is implemented by using anti-messages which perform the function of cancelling a previous message or which are used in a reverse-computing step such as to restore a neuron to a previous membrane potential.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge to produce at least one anti-message corresponding to the reverse-computed at least one computation, wherein at least one of: the at least one anti-message is configured to cancel a message sent in response to the at least one computation; or a second neuron of the ESN is configured to reverse-compute a second at least one computation in response to receiving the anti-message. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency of a neuromorphic neural-network-based discrete event processing model by using optimistic synchronization of signals in which scalable reverse event anti-messaging-based computation  is performed to ensure a causal ordering in the event processing according to event/message timestamps  (Plagge, [p. 234, Section 2, pp. 242-243, Section 7, Figure 10, Figure 11]). 

In regards to claim 11, the rejection of claim 1 is incorporated and Gong does not further teach further comprising: adjusting a membrane potential of the first neuron in response to receiving the sequence of synapse messages; determining whether the membrane potential of the first neuron exceeds a threshold membrane potential of the first neuron; and in response to the membrane potential exceeding the threshold membrane potential, producing a firing message, wherein producing the firing message comprises the first neuron producing an output, and reducing the membrane potential of the first neuron by a predetermined amount.  Gong does not disclose a neuromorphic implementation in his neural network.
However, Plagge, in the analogous environment of using optimistic execution of discrete event sequences, teaches further comprising: adjusting a membrane potential of the first neuron in response to receiving the sequence of synapse messages; determining whether the membrane potential of the first neuron exceeds a threshold membrane potential of the first neuron; and in response to the membrane potential exceeding the threshold membrane potential, producing a firing message, wherein producing the firing message comprises the first neuron producing an output, and reducing the membrane potential of the first neuron by a predetermined amount (See at [p. 234, Section 2.2], 172Attorney Docket No. 034125.91182 Signals sent from a neuron are generally referred to as “spikes,” as they are treated as binary signals. These terms stem from more general Artifical Neural Network (ANN) models, which in turn are borrowed from neuroscience [40]. Neuromorphic processors operate on a synchronized clock, allowing them to receive, process, and send new messages in between external clock cycles., Further at [p. 235, Section 2.2.2], 172Attorney Docket No. 034125.91182 Neurons that implement the LIF model follow a simple pattern of execution, shown in Figure 1 [43]. Execution consists of an integration period, leak calculations, threshold checking, firing, and then reset. …During integration, shown in Equation (1), the neuron updates its internal voltage based on each synapse i’s synaptic weight, si. This is calculated based on the synapse’s activity at time t, shown as xi(t) in Equation (1). Next, the LIF neuron calculates leak, by subtracting the set leak value, λ, from the current membrane potential, shown in Equation (2). Next, in Equation (3), the neuron checks the threshold value, α, against the current membrane potential. If the current membrane potential is greater than α, the neuron spikes. If the neuron spikes, Equation (4) executes, setting the neuron membrane potential to the reset voltage, Rj ., Further at [pp. 237-238, Section 3.1, Figure 1, Figure 3], 172Attorney Docket No. 034125.91182 The synapse message process begins in Block 1, when the neuron receives a synapse message. The neuron first saves the current voltage value, Block 2, a double precision floating point value Vj , in the synapse message, Block 3. This is to facilitate reverse computation, by saving Vj in the message, when rolling back messages neurons are able to revert changes made during forward computation…. When a heartbeat message is received, as shown in Block 7, the neuron begins its leak, fire and reset function. The neuron also saves its current membrane potential in the received message Blocks 8 and 9…. A fire operation schedules a new message with ROSS at the next neurosynaptic clock time., wherein the membrane potential of a given neuron in the (neuromorphic) network is modified based on messages received from other neurons such that if the potential at that neuron exceeds a threshold (e.g., Figure 1), the neuron issues a spike and transmits that information via a (synapse) message to connected neurons in which that message also includes the membrane potential (which is reset to a default value R_j if firing has occurred) and such that any connected neuron likewise performs an evaluation of the membrane potential (Figure 1) according to both the received synapse message and a received heartbeat message (used for synchronization of synaptic events to a clock).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge to adjust a membrane potential of the first neuron in response to receiving the sequence of synapse messages; to determine whether the membrane potential of the first neuron exceeds a threshold membrane potential of the first neuron; and in response to the membrane potential exceeding the threshold membrane potential, to produce a firing message, wherein producing the firing message comprises the first neuron producing an output, and reducing the membrane potential of the first neuron by a predetermined amount. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency of a neuromorphic message-based discrete event processing model by using optimistic synchronization of signals in which scalable reverse event anti-messaging-based computation  is performed to ensure a causal ordering in the event processing by the neural network according to event/message timestamps  (Plagge, [p. 234, Section 2, pp. 242-243, Section 7, Figure 10, Figure 11]). 

In regards to claim 18, Gong teaches A computer-implemented method, comprising: generating an optimistically executable echo state network (ESN), including generating a reservoir, wherein the reservoir includes a plurality of neuron rows, wherein each neuron row includes a start neuron and an end neuron, (See at [pp. 553-554, Section 3.2, Algorithm 1, Figure 5, Figure 6], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network…. N is the number of neurons in the reservoir;… In particular, the reservoir state representation is the activation of reservoir neurons with different driving input sequences. The state-space representations provide discriminative features with more versatility and flexibility than original sequences. We then employ DTW to align the state trajectory sequences as usual. It prefers to align points on two sequences with similar states. Therefore, the difference between DTW and DSW lies in that DTW uses distance between time points as a subroutine, while DSW uses the distance of the state-space representations., wherein a time series classification framework has an architecture that includes a reservoir of neurons (Figures 5 and 6) each of which has connectivity (synapses) to other neurons, including to others within the reservoir, wherein this reservoir is configured to have a start neuron (any neuron that receives an input) and an end neuron (any neuron that is connected to an output neuron) which forms a row of neurons (i.e., a succession of successively connected neurons) with a plurality of such rows formed by any different combination of either a start neuron or an end neuron (even if some intermediate neurons may be the same as shown in Figure 6).) an input layer of the optimistically executable ESN connects to each start neuron via at least one input synapse, 4823-9700-9087.4 179Attorney Docket No. 034125.91182 Customer No. 104982(See at [p. 553, Section 3.2, Figure 5, Figure 6], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network. The mechanism of CRJ is generalized as: <equation 2> where S(t) ∈ RN is the reservoir state, N is the number of neurons in the reservoir; X(t) ∈ Rn is the input sequence, n is the number of input neurons; R ∈ RN×N is the reservoir weight matrix, V ∈ RN×n is the input weight matrix, W ∈ RO×N is the output weight matrix, b ∈ RO is the bias term, O is the number of output neurons; wherein the time series are input into the time series classification framework by means of n input neurons (Figures 5, 6) which are connected (via synapses) to the neurons in the reservoir and wherein this connection is to a start neuron in the reservoir as previously pointed out).) each end neuron connects to an output layer of the optimistically executable ESN via at least one output synapse,  (See at [p. 553, Section 3.2, Figure 5, Figure 6], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network. The mechanism of CRJ is generalized as: <equation 2> where S(t) ∈ RN is the reservoir state, N is the number of neurons in the reservoir; X(t) ∈ Rn is the input sequence, n is the number of input neurons; R ∈ RN×N is the reservoir weight matrix, V ∈ RN×n is the input weight matrix, W ∈ RO×N is the output weight matrix, b ∈ RO is the bias term, O is the number of output neurons;, wherein the time series classification framework includes an output layer of O neurons which are connected (via synapses) to the neurons in the reservoir with output weights given by W and such that a given output neuron is connected to a single end neuron of the reservoir network as previously pointed out.) and each neuron row further includes one or more intermediate neurons, wherein the start neuron of the neuron row connects to a single intermediate neuron of the neuron row via a first reservoir synapse, and wherein each intermediate neuron connects to a single neuron of the neuron row via a second reservoir synapse, (See at [pp. 553-554, Section 3.2, Algorithm 1, Figure 5, Figure 6], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network…. N is the number of neurons in the reservoir., wherein each row in the reservoir network includes intermediate neurons that are successively connected between the start neuron (that connects to an input neuron) and the end neuron (that connects to an output neuron) as shown in Figure 6.) training the optimistically executable ESN, including updating a weight of the at least one output synapse;  (See at [p. 551, Section 2.2], The reservoir provides dynamic features of input series, and the read-out is trained to generate desired outputs by assembling reservoir features., Further at [p. 552, Section 3.1], Echo State Network (ESN) is a kind of reservoir model. ESN is characterized by a nontrainable, high-dimensional and nonlinear dynamical reservoir and an efficiently trained linear read-out layer (usually by linear regression)…. The read-out layer assembles the state-space features of the reservoir to learn a function mapping from reservoir states to the output sequence. Linear regression is usually employed to learn the read-out function., Further at [p. 565, Section 4.4.3], We train the reservoir model using one-step forward prediction. Ridge regression is employed to learn the output weights [3,33]. The ridge regression parameter is selected in {10−5, 10−4,..., 10} by fivefold cross-validation [3], wherein regression is used to train the echo state reservoir (including the optimistic execution/time warping), thereby determining the output weights W corresponding to the connectivity between the output neurons and the reservoir neurons such that this determination is an update in the weights because the training provides the desired outputs given a sequence of dynamic features generated by the reservoir but also such that this determination is an update over training with different ridge regression parameters.) and performing inference calculation via the optimistically executable ESN, including receiving, at a first neuron of the optimistically executable ESN, a sequence of synapse messages, wherein each synapse message includes a timestamp of the time the synapse message was sent,… (See at [pp. 548-549, Section 2.1], 172Attorney Docket No. 034125.91182 A sequence is a series of observations for at least one variable. We use a matrix X = [x1, x2,..., x L X ] T ∈ RL X×d to denote a sequence, where xi ∈ Rd×1(i ∈ [1, L X ]) is an observation at a time point indexed by i, L X is the length of series X and d is the number of variables. Each sequence is associated with a label y. The task of classification is to learn a function mapping from X to y., Further at [p. 557, Section 4.2.2], 172Attorney Docket No. 034125.91182 We use the 1NN classifier to classify the test set using the training set., Further at [p. 567, Section 5], 172Attorney Docket No. 034125.91182 We evaluate DSW on a real-world application that identifies the operator by the keystroke dynamics…. Thus, each sequence is reformulated as 60-dimensional vectorial data (there are 60 sequences in the training set). DSW-induced features with logistic regression achieve the lowest error rate., wherein the ESN reservoir- based classification framework with time warping (either DTW or DSW- optimistic execution) processes a given time series sequence of samples/messages (i.e., a series of messages such as a keystrokes, but in general a message corresponding to the information content of each sample in the time series) and processes it through the (first) plurality of reservoir neurons such that the time series elements input into those neurons are indexed by time (i.e., timestamped) 
However, Gong does not explicitly disclose determining, based on the timestamp of each synapse message, whether the first neuron processed the sequence of synapse messages out of order with respect to the timestamps, and in response to the first neuron processing the sequence of synapse messages out of order, reverse-computing at least one computation performed by the first neuron in response to processing the sequence of synapse messages out of order, and performing the at least one computation based on receipt of the sequence of synapse messages in a correct order as determined by the timestamp of each synapse message in the sequence of synapse messages.  In other words, although Gong uses DTW or DSW to align the information content across a set of time series (discrete event sequences) (Figure 6), he does not perform an evaluation of whether or not this representation of the discrete event processing in the reservoir framework is out-or-order (e.g., non-causal).
However, Plagge, in the analogous environment of using optimistic execution of discrete event sequences, teaches determining, based on the timestamp of each synapse message, whether the first neuron processed the sequence of synapse messages out of order with respect to the timestamps, (See at [p. 234, Section 2], 172Attorney Docket No. 034125.91182 Thus, changes throughout the simulation system occur via events flowing from one LP to another. When preforming a parallel simulation, LP objects are placed on separate nodes connected across a network…. Nevertheless, there are still periods of global synchronization, called Global Virtual Time (GVT) calculation phases. The GVT calculations find the lowest timestamp on any unprocessed event. This allows the simulation system to reclaim memory from processed events. Since there are no guarantees of global in-order execution of events, an LP may process a sequence of events out of serial order. To remedy this, the Time Warp algorithm keeps track of inter-event causality and requires LPs to have a “recovery mechanism” [30]. One method of LP recovery is called reverse computation [9]. This method uses a function to “un-process” a given event., Further at [p. 234, Section 2.1], 172Attorney Docket No. 034125.91182 ROSS performs optimistic simulation using the Time Warp algorithm with reverse computation., Further at [p. 235, Section 2.2.3]The TNLIF neuron model enhances the leak functionality of the LIF model by adding positive or negative leak values, and a “leak-reversal” ability., wherein, in a neuromorphic PDES framework processes timestamped (Figure 5, for example) events/messages across a network (a reservoir) of neurons such that the alignment of the output signals stream undergo time warping (optimistic execution) to bring signals processed at a neuron into temporal alignment but wherein this PDES framework determines whether or not events/messages at a node are out or order (i.e., non-causal).) and in response to the first neuron processing the sequence of synapse messages out of order, reverse-computing at least one computation performed by the first neuron in response to processing the sequence of synapse messages out of order, and (See at [p. 234, Section 2], 172Attorney Docket No. 034125.91182 When an LP detects out-of-order event, the event is said to cause the LP to rollback. This rollback may require that certain messages be canceled. This cancellation process is done through anti-messages…. A rollback triggered by receiving a late message. For an LP at time t, a primary rollback occurs when it receives an event at a time less than t., Further at [p. 234, Section 2, p. 238, Section 3.2], 172Attorney Docket No. 034125.91182 Whenever a neuron receives a message from a synapse or receives a heartbeat message, before any changes are made to Vj , it saves the current ... voltage in the incoming message. During reverse computation, neurons restore the saved voltage from the message. This reverts all integration, leak, and reset functions that changed Vj ., wherein, in response to a determination that synapse events/messages are out of order, reverse computation is performed to roll-back previously computed (non-causal) computations at a node/neuron.) performing the at least one computation based on receipt of the sequence of synapse messages in a correct order as determined by the timestamp of each synapse message in the sequence of synapse messages.  (See at [p. 237, Section 3.1], The neuron first saves the current voltage value, Block 2, a double precision floating point value Vj , in the synapse message, Block 3. This is to facilitate reverse computation, by saving Vj in the message, when rolling back messages neurons are able to revert changes made during forward computation. The neuron then performs the integration function, shown in Figure 3 as Block 4. This updates Vj with a new value, computed by the integration function defined in Equation (6).,  Further at [p. 238, Section 3.2, Figure 3], Whenever a neuron receives a message from a synapse or receives a heartbeat message, before any changes are made to Vj , it saves the current ... voltage in the incoming message. During reverse computation, neurons restore the saved voltage from the message. This reverts all integration, leak, and reset functions that changed Vj ., wherein after performing the reverse computation (the reversion/rollback of a neuron’s potential V to an earlier state), the neuromorphic PDES framework continues (optimistic) processing of events/messages through the neural network (see Figure 3) with a correct order in the synapse messages/events (i.e., once the rollback has been completed). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge to determine, based on the timestamp of each synapse message, whether the first neuron processed the sequence of synapse messages out of order with respect to the timestamps, and in response to the first neuron processing the sequence of synapse messages out of order, to reverse-compute at least one computation performed by the first neuron in response to processing the sequence of synapse messages out of order, and to perform the at least one computation based on receipt of the sequence of synapse messages in a correct order as determined by the timestamp of each synapse message in the sequence of synapse messages. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency of a neural-network-based discrete event processing model by using optimistic synchronization of signals in which scalable reverse event computation  is performed to ensure a causal ordering in the event processing  (Plagge, [p. 234, Section 2, pp. 242-243, Section 7, Figure 10, Figure 11]). 

In regards to claim 19, the rejection of claim 18 is incorporated and Gong further teaches wherein each intermediate neuron connecting to the single neuron of the neuron row comprises at least one intermediate neuron connecting to another intermediate neuron of the neuron row.  (See at [pp. 553-554, Section 3.2, Algorithm 1, Figure 5, Figure 6], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network…. N is the number of neurons in the reservoir., wherein each row in the reservoir network includes intermediate neurons that are successively connected (to another intermediate neuron) between the start neuron (that connects to an input neuron) and the end neuron (that connects to an output neuron) as shown in Figure 6.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge for the same reasons as pointed out for claim 18.

In regards to claim 20, the rejection of claim 18 is incorporated and Gong further teaches wherein each intermediate neuron connecting to the single neuron of the neuron row comprises at least one intermediate neuron connecting to the end neuron of the neuron row. (See at [pp. 553-554, Section 3.2, Algorithm 1, Figure 5, Figure 6], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network…. N is the number of neurons in the reservoir., wherein each row in the reservoir network includes intermediate neurons that are successively connected (to another intermediate neuron) between the start neuron (that connects to an input neuron) and the end neuron (that connects to an output neuron), including an intermediate neuron immediately prior to any given end neuron as shown in Figure 6.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge for the same reasons as pointed out for claim 18.


Claims 3 and 4  are rejected under 35 U.S.C. 103 as being unpatentable over Gong, in view of Plagge, and in further view of Ceperic et al. (“Reducing Complexity of Echo State Networks with Sparse Linear Regression Algorithms”, 2014 UKSim-AMSS 16th International Conference on Computer Modelling and Simulation, 2014, pp. 26-31), hereinafter referred to as Ceperic.

In regards to claim 3, the rejection of claim 1 is incorporated and Gong and Plagge do not further teach wherein generating the reservoir comprises: 4823-9700-9087.4 173Attorney Docket No. 034125.91182 Customer No. 104982 generating a fourth plurality of synapses; and connecting each synapse of the fourth plurality of synapses to at least one neuron of the third plurality of neurons and to at least one neuron of the first plurality of neurons.  However, Gong does not explicitly disclose a distinct fourth set of synapses that connects the output and reservoir neurons (such as feedback neurons). Plagge likewise does not disclose a distinct fourth plurality of synapses associated with output neurons.
However, Ceperic, in the analogous environment of design of echo state networks, teaches wherein generating the reservoir comprises: 4823-9700-9087.4 173Attorney Docket No. 034125.91182 Customer No. 104982 generating a fourth plurality of synapses; and connecting each synapse of the fourth plurality of synapses to at least one neuron of the third plurality of neurons and to at least one neuron of the first plurality of neurons.  (See at [p. 27, Section II, Figure 1]Create a random dynamic reservoir RNN with N neurons, using any neuron model. In this paper tanh function is used. Attach input units to the reservoir by creating random connections. If the task requires output feedback, create randomly generated output-to-reservoir connections., wherein randomly connected/selected neurons in an Echo state network include not only the interconnections (second plurality of synapses) between the input neurons (second plurality of neurons) as shown in Figure 1 and the randomly generated interconnections (first plurality of synapses) of the reservoir neurons (first plurality of neurons) and themselves as also shown in Figure 1 but also feedback connections between some of the output neurons and some of the reservoir neurons (first plurality of neurons).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong and Plagge to incorporate the teachings of Ceperic for the generation of the reservoir to comprise Customer No. 104982 generating a fourth plurality of synapses and connecting each synapse of the fourth plurality of synapses to at least one neuron of the third plurality of neurons and to at least one neuron of the first plurality of neurons. The modification would have been obvious because one of ordinary skill would have been motivated to improve generalization effectiveness in training echo state networks (readout layer) by reducing the number of readouts from the reservoir neurons while also including a set of random feedback connections from the output neurons to the reservoir neurons (Ceperic, [Abstract, p. 31, Section VI]). 

In regards to claim 4, the rejection of claim 3 is incorporated and Gong further teaches connecting each synapse of the … plurality of synapses to the at least one neuron of the third plurality of neurons and to the at least one neuron of the first plurality of neurons comprises: … and randomly selecting the at least one neuron of the first plurality of neurons.  (See at [p. 551, Section 2.2], 172Attorney Docket No. 034125.91182 Reservoir computing model [30] is a kind of RNNs having a fixed, randomly generated state transition modular, called the reservoir, and a trainable read-out layer. The reservoir provides dynamic features of input series, and the read-out is trained to generate desired outputs by assembling reservoir features…., Further at [p. 559, Section 4.3], 172Attorney Docket No. 034125.91182 The network parameters, e.g. the connection weights, are initialized randomly following Table 1., Further at [p. 567, Section 5], 172Attorney Docket No. 034125.91182 The reservoir network is randomly generated in DSW and selected by LOOCV on the training data., Further at [p. 559, Section 4.3,Figure 5, Figure 6, Table 1], 172Attorney Docket No. 034125.91182 Our results are averaged over ten repetitions. In each repetition, the network is optimized by selecting one network from 20 randomly initialized networks using leave-one-out cross-validation (LOOCV) on the training set. wherein the connection of the neurons within the reservoir (first plurality of neurons) are randomly generated/connected to the output neurons (third plurality of synapses) according to the ESN instantiation policy (i.e., the connections/synapses r_j, r_c shown in Figures 5 and 6 are generated using a uniform distribution over [0.1,1] as shown in table 1) such that the random selection of a reservoir neuron to any output neuron corresponds to either its random generation within any given instantiation or a selection of a randomly configured reservoir network through the leave-one-out cross-validation protocol (including, for example, variations over reservoir sizes and connectivity parameters).)
However, Gong does not explicitly disclose …fourth… randomly selecting the at least one neuron of the third plurality of neurons. In other words, although Gong teaches a set of synapses that connect the (randomly generated/selected) reservoir neurons to the output neurons which form a third plurality of synapses in the forward direction in the network, he does not disclose a corresponding fourth plurality of synapses also connecting the reservoir and output neurons such as in a feedback direction and does not disclose the random selection of an output neuron.
However, Ceperic, in the analogous environment of design of echo state networks, teaches connecting each synapse of the fourth plurality of synapses to the at least one neuron of the third plurality of neurons and to the at least one neuron of the first plurality of neurons comprises: randomly selecting the at least one neuron of the third plurality of neurons; and randomly selecting the at least one neuron of the first plurality of neurons. (See at [p. 27, Section II, Figure 1]Create a random dynamic reservoir RNN with N neurons, using any neuron model. In this paper tanh function is used. Attach input units to the reservoir by creating random connections. If the task requires output feedback, create randomly generated output-to-reservoir connections., wherein feedback connections between at least some of the output neurons and at least some of the reservoir neurons are formed from random connections between the output neurons and reservoir neurons in which this random connection is being interpreted as connecting any randomly selected output neuron to a randomly selected reservoir neuron.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong and Plagge to incorporate the teachings of Ceperic for the generation of the reservoir to comprise Customer No. 104982 connecting each synapse of the fourth plurality of synapses to the at least one neuron of the third plurality of neurons and to the at least one neuron of the first plurality of neurons comprises: randomly selecting the at least one neuron of the third plurality of neurons; and randomly selecting the at least one neuron of the first plurality of neurons. The modification would have been obvious because one of ordinary skill would have been motivated to improve generalization effectiveness in training echo state networks (readout layer) by reducing the number of readouts from the reservoir neurons while also including a set of random feedback connections from the output neurons to the reservoir neurons (Ceperic, [Abstract, p. 31, Section VI]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gong, in view of Plagge, in view of Ceperic, and in further view of Yao et al. (“Identification method for a class of periodic discrete-time dynamic nonlinear systems based on Sinusoidal ESN”, Neurocomputing 275, 31 January 2018, Available Online 9 October 2017, pp. 1511-1521), hereinafter referred to as Yao.

In regards to claim 5, the rejection of claim 3 is incorporated and Gong, Plagge, and Ceperic do not further teach wherein: each synapse of the fourth plurality of synapses includes a weight; and training the optimistically executable ESN comprises updating the weight of at least one synapse of the fourth plurality of synapses.  Neither Gong nor Plagge teaches feedback connections. Although Ceperic teaches feedback connection and training (sparse linear regression) to obtain the output weights, he does not explicitly disclose feedback weights or the updating of those weights during training. 
However, Yao, in the analogous environment of design of echo state networks, teaches
wherein: each synapse of the fourth plurality of synapses includes a weight; and training the optimistically executable ESN comprises updating the weight of at least one synapse of the fourth plurality of synapses.  (See at [p. 1515, Section 3] In the process of training network, considering the influence of the reservoir parameters of SESN on the identification accuracy, the reservoir parameters should be optimized to obtain the better identification performance…. Without loss of generality, 1 θ x(·) is still written as x(·). To normalize the weight matrices Win and Wfb, Eq. (42) is modified as x(n + 1) = sin s inWinu(n + 1) + (ρW )x(n) + s^fbW^fb y(n)  (equation 43) where … sfb are the scaling of …Wfb, respectively. Observing these equations, we can find that the task of minimizing the training RMSE is to optimize other parameters: … (d) the output feedback scaling sfb., wherein the weighted feedback connections (fourth plurality of synapses) between the output neurons (third plurality of neurons) and (selected) reservoir neurons (first plurality of neurons) are modified/updated during training through a learned scaling parameter (which re-scales the feedback weight matrix).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong, Plagge, and Ceperic to incorporate the teachings of Yao for each synapse of the fourth plurality of synapses to include a weight; and to train the optimistically executable ESN comprises updating the weight of at least one synapse of the fourth plurality of synapses. The modification would have been obvious because one of ordinary skill would have been motivated to achieve improved training efficiency and performance accuracy for echo state networks by also optimizing/modifying network parameters such as the feedback weights through scaling during the training of that network in which the use of feedback improves the use of previous output information in the network  (Yao, [Abstract, p. 1512, Section 2.1,  p. 1515, Section 3.2, Table 1, Figure 5, Figure 8]). 

Claims 12-17  are rejected under 35 U.S.C. 103 as being unpatentable over Gong, in view of Plagge, and in further view of Zhang et al. (“Self-Organizing Reservoir Computing based on Spiking-Timing Dependent Plasticity and Intrinsic Plasticity Mechanisms”, 2017 Chinese Automation Congress (CAC), IEEE, 2017, pp. 6189-6193), hereinafter referred to as Zhang.

In regards to claim 12, Gong teaches A system, comprising: a first plurality of neuron logical processes, wherein each neuron logical process of the first plurality of neuron logical processes includes a neuron of a reservoir of an optimistically executing echo state network (ESN); 4823-9700-9087.4 176Attorney Docket No. 034125.91182 Customer No. 104982  (See at [pp. 553-554, Section 3.2], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network…<equation 2> … N is the number of neurons in the reservoir … g is the state transition function, which is a nonlinear function and usually taken as tanh or the sigmoid function; gout is the activation function of outputs..;… In particular, the reservoir state representation is the activation of reservoir neurons with different driving input sequences. The state-space representations provide discriminative features with more versatility and flexibility than original sequences. We then employ DTW to align the state trajectory sequences as usual. It prefers to align points on two sequences with similar states. Therefore, the difference between DTW and DSW lies in that DTW uses distance between time points as a subroutine, while DSW uses the distance of the state-space representations., Further at [p. 559, Section 4.3, Algorithm 1, Figure 5, Figure 6],The experimental environment is Matlab 2015a on an Intel Pentium Quad-Core G2120 3.10GHz CPU with 8GB RAM.,  wherein a time series classification framework has an architecture that includes a reservoir of neurons (Figures 5 and 6) each of which has connectivity (synapses) to other neurons, including to others within the reservoir, wherein this framework performs time warping (optimistic execution) to align to information content within each time series processed by the reservoir neurons, and wherein each neuron in this reservoir architecture performs logical processing (i.e., is associated with a neuron logic processor) because each  neuron processes the inputs into the reservoir neuron using an activation function/state transition function according to a CPU-based Matlab implementation.) second plurality of neuron logical processes, wherein each neuron logical process of the second plurality of neuron logical processes includes a neuron of an input layer of the optimistically executing ESN; (See at Further at [p. 553, Section 3.2, Figure 5, Figure 6], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network. The mechanism of CRJ is generalized as: <equation 2> where S(t) ∈ RN is the reservoir state, N is the number of neurons in the reservoir; X(t) ∈ Rn is the input sequence, n is the number of input neurons; R ∈ RN×N is the reservoir weight matrix, V ∈ RN×n is the input weight matrix, W ∈ RO×N is the output weight matrix, b ∈ RO is the bias term, O is the number of output neurons… g is the state transition function, which is a nonlinear function and usually taken as tanh or the sigmoid function; gout is the activation function of outputs.; wherein the time series are input into the time series classification framework by means of n input neurons (Figures 5, 6) which are connected (via synapses) to the neurons in the reservoir and wherein each input neuron in this reservoir architecture performs logical processing (i.e., is associated with a neuron logic processor) because each input neuron processes the inputs through a (CPU-based Matlab) implementation of the product of weights V and the input as shown in equation 2.) a third plurality of neuron logical processes, wherein each neuron logical process of the third plurality of neuron logical processes includes a neuron of an output layer of the optimistically executing ESN; (See at [p. 553, Section 3.2, Figure 5, Figure 6], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network. The mechanism of CRJ is generalized as: <equation 2> where S(t) ∈ RN is the reservoir state, N is the number of neurons in the reservoir; X(t) ∈ Rn is the input sequence, n is the number of input neurons; R ∈ RN×N is the reservoir weight matrix, V ∈ RN×n is the input weight matrix, W ∈ RO×N is the output weight matrix, b ∈ RO is the bias term, O is the number of output neurons;, wherein the time series classification framework includes an output layer of O neurons (third plurality) which are connected (via synapses) to the neurons (first plurality) in the reservoir with output weights given by W and wherein each neuron in this reservoir architecture wherein each neuron in this reservoir architecture performs logical processing (i.e., is associated with a neuron logic processor) because each output neuron receives and process (via the CPU-based matlab implementation) the outputs of the reservoir neurons using the activation function g_out in equation 2.) … wherein each processor device includes at least one neuron logical process of at least one of the first, second, or third plurality of neuron logical processes executing on the processor device, …(See at [pp. 553-554, Section 3.2], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network…<equation 2> … g is the state transition function, which is a nonlinear function and usually taken as tanh or the sigmoid function; gout is the activation function of outputs..; Further at [p. 559, Section 4.3, Algorithm 1, Figure 5, Figure 6], The experimental environment is Matlab 2015a on an Intel Pentium Quad-Core G2120 3.10GHz CPU with 8GB RAM.,  wherein each neuron in this architecture (including the reservoir neurons) are logical processors which (as previously pointed out) implement the processing of equation 2 and wherein the system uses a CPU processor device to implement the logic associated with each of the input, reservoir, and output (second, first, and third pluralities of neurons).) wherein each neuron logical process of the first, second, and third plurality of neuron logical processes, when executed by the processor device, is configured to receive a sequence of synapse messages, wherein each synapse message includes a timestamp of the time the synapse message was sent,  training the optimistically executable ESN, including updating a weight of each synapse of the third plurality of synapses; (See at [p. 552, Section 3.1], Echo State Network (ESN) is a kind of reservoir model. ESN is characterized by a nontrainable, high-dimensional and nonlinear dynamical reservoir and an efficiently trained linear read-out layer (usually by linear regression)…. The read-out layer assembles the state-space features of the reservoir to learn a function mapping from reservoir states to the output sequence. Linear regression is usually employed to learn the read-out function., Further at [p. 565, Section 4.4.3], We train the reservoir model using one-step forward prediction. Ridge regression is employed to learn the output weights [3,33]., wherein regression is used to train the echo state reservoir (including the optimistic execution/time warping), thereby determining the output weights W corresponding to the connectivity between the output neurons and the reservoir neurons. 
However, Gong does not explicitly disclose and a plurality of processor devices, wherein each processor device is in data communication with at least one other processor device of the plurality of processor devices, … wherein each neuron logical process of the first, second, and third plurality of neuron logical processes, when executed by the processor device, is configured to receive a sequence of synapse messages, wherein each synapse message includes a timestamp of the time the synapse message was sent, determine, based on the timestamp of each synapse message, whether the neuron logical process processed the sequence of synapse messages out of order with respect to the timestamps, and in response to determining that the neuron logical process processed the sequence of synapse messages out of order, reverse-compute at least one computation performed by the neuron logical process in response to processing the sequence of synapse messages out of order, and 4823-9700-9087.4 177Attorney Docket No. 034125.91182 Customer No. 104982 perform the at least one computation based on receipt of the sequence of synapse messages in a correct order as determined by the timestamp of each synapse message in the sequence of synapse messages.  In other words, although Gong uses DTW or DSW to align the information content across a set of time series (discrete event sequences) (Figure 6), he does not perform an evaluation of whether or not this representation of the discrete event processing in the reservoir framework is out-or-order (e.g., non-causal). Moreover, Gong does not explicitly disclose that the input, reservoir, and output neurons are in communication according to messages propagated between them via processor devices.
However, Plagge, in the analogous environment of using optimistic execution of discrete event sequences, teaches and a plurality of processor devices, wherein each processor device is in data communication with at least one other processor device of the plurality of processor devices, and wherein each processor device includes at least one neuron logical process of at least one of the first, … plurality of neuron logical processes executing on the processor device, wherein each neuron logical process of the first, … plurality of neuron logical processes, when executed by the processor device, is configured to receive a sequence of synapse messages, wherein each synapse message includes a timestamp of the time the synapse message was sent, (See at [p. 234, Section 2], The GVT calculations find the lowest timestamp on any unprocessed event., Further at [p. 234-235, Section 2.2.1] Neuromorphic processors operate on a synchronized clock, allowing them to receive, process, and send new messages in between external clock cycles. For example, the TrueNorth hardware architecture has an external clock rate of 1 kHz, allowing each neuron to receive and send a spike 1,000 times per second [1]… . NeMo also has the ability to add message processing inside the axons and synapses., Further at [p. 236, Section 3],With this set of design considerations, NeMo implements all of the features of the TrueNorth model…. NeMo partitions the model of a neuromorphic processor into individual components. Each axon, synapse, and neuron are modeled as a unique Logical Process (LP) type. By having individual elements of the neuromorphic chip running as individual LP types, NeMo is able to add processing features to the synapses and axons., Further at [p. 237, Section 3.1, Figure 1, Figure 3],  When an axon receives a message it relays the message to each synapse in its row. In this model, the synapses simply relay any received message to the neuron in their column., wherein, in a neuromorphic PDES framework, each neuron has associated with it a distinct corresponding processor (processing device) in neuromorphic hardware which implements neuronal logical processes for that neuron (e.g., Figure 1) and transmits (and processes) messages from one neuron to the another to be received by the logical processor associated with the receiving neuron with those messages having a time/timestamp (e.g., Figure 3) associated with them that is used, for example, for Global Virtual Time calculations, wherein it is noted that even the simulation of these hardware devices/components lies within the scope of the claims, and wherein it is also noted that the framework includes a plurality of such neurons (interpreted generally as the first plurality associated with a reservoir of neurons).) determine, based on the timestamp of each synapse message, whether the neuron logical process processed the sequence of synapse messages out of order with respect to the timestamps, (See at [p. 234, Section 2], 172Attorney Docket No. 034125.91182 Thus, changes throughout the simulation system occur via events flowing from one LP to another. When preforming a parallel simulation, LP objects are placed on separate nodes connected across a network…. Nevertheless, there are still periods of global synchronization, called Global Virtual Time (GVT) calculation phases. The GVT calculations find the lowest timestamp on any unprocessed event. This allows the simulation system to reclaim memory from processed events. Since there are no guarantees of global in-order execution of events, an LP may process a sequence of events out of serial order. To remedy this, the Time Warp algorithm keeps track of inter-event causality and requires LPs to have a “recovery mechanism” [30]. One method of LP recovery is called reverse computation [9]. This method uses a function to “un-process” a given event., Further at [p. 234, Section 2.1], 172Attorney Docket No. 034125.91182 ROSS performs optimistic simulation using the Time Warp algorithm with reverse computation., Further at [p. 235, Section 2.2.3], 172Attorney Docket No. 034125.91182 The TNLIF neuron model enhances the leak functionality of the LIF model by adding positive or negative leak values, and a “leak-reversal” ability., wherein, in a neuromorphic PDES framework processes timestamped (Figure 5, for example) events/messages across a network (a reservoir) of neurons such that the alignment of the output signals stream undergo time warping (optimistic execution) to bring signals processed at a neuron into temporal alignment but wherein this PDES framework determines whether or not events/messages at a node are out or order (i.e., non-causal).) in response to determining that the neuron logical process processed the sequence of synapse messages out of order, reverse-compute at least one computation performed by the neuron logical process in response to processing the sequence of synapse messages out of order,  (See at [p. 234, Section 2], 172Attorney Docket No. 034125.91182 When an LP detects out-of-order event, the event is said to cause the LP to rollback. This rollback may require that certain messages be canceled. This cancellation process is done through anti-messages…. A rollback triggered by receiving a late message. For an LP at time t, a primary rollback occurs when it receives an event at a time less than t., Further at [p. 238, Section 3.2], 172Attorney Docket No. 034125.91182 Whenever a neuron receives a message from a synapse or receives a heartbeat message, before any changes are made to Vj , it saves the current ... voltage in the incoming message. During reverse computation, neurons restore the saved voltage from the message. This reverts all integration, leak, and reset functions that changed Vj ., wherein, in response to a determination that synapse events/messages are out of order, reverse computation is performed to roll-back previously computed (non-causal) computations at a node/neuron and   Customer No. 104982perform the at least one computation based on receipt of the sequence of synapse messages in a correct order as determined by the timestamp of each synapse message in the sequence of synapse messages. (See at [p. 237, Section 3.1], The neuron first saves the current voltage value, Block 2, a double precision floating point value Vj , in the synapse message, Block 3. This is to facilitate reverse computation, by saving Vj in the message, when rolling back messages neurons are able to revert changes made during forward computation. The neuron then performs the integration function, shown in Figure 3 as Block 4. This updates Vj with a new value, computed by the integration function defined in Equation (6).,  Further at [p. 238, Section 3.2, Figure 3], Whenever a neuron receives a message from a synapse or receives a heartbeat message, before any changes are made to Vj , it saves the current ... voltage in the incoming message. During reverse computation, neurons restore the saved voltage from the message. This reverts all integration, leak, and reset functions that changed Vj ., wherein after performing the reverse computation (the reversion/rollback of a neuron’s potential V to an earlier state), the neuromorphic PDES framework continues (optimistic) processing of events/messages through the neural network (see Figure 3) with a correct order in the synapse messages/events (i.e., once the rollback has been completed). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge to include a plurality of processor devices, wherein each processor device is in data communication with at least one other processor device of the plurality of processor devices, and wherein each processor device includes at least one neuron logical process of at least one of the first, second, or third plurality of neuron logical processes executing on the processor device, wherein each neuron logical process of the first plurality of neuron logical processes, when executed by the processor device, is configured to receive a sequence of synapse messages, wherein each synapse message includes a timestamp of the time the synapse message was sent, determine, based on the timestamp of each synapse message, whether the neuron logical process processed the sequence of synapse messages out of order with respect to the timestamps, and in response to determining that the neuron logical process processed the sequence of synapse messages out of order, reverse-compute at least one computation performed by the neuron logical process in response to processing the sequence of synapse messages out of order, and 4823-9700-9087.4 177Attorney Docket No. 034125.91182 Customer No. 104982 perform the at least one computation based on receipt of the sequence of synapse messages in a correct order as determined by the timestamp of each synapse message in the sequence of synapse messages. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency of a neural network hardware-based discrete event processing model by using optimistic synchronization of signals processed at a neuron in communication with other neurons in which scalable reverse event computation  is performed to ensure a causal ordering in the event processing  (Plagge, [p. 234, Section 2, pp. 242-243, Section 7, Figure 10, Figure 11]).
However, Gong and Plagge do not explicitly disclose … second, and third  …. Although Plagge (like Gong) discloses a logical processor associated with each neuron, although Plagge discloses that reverse computation is applicable to all spiking neurons in his system, and although Plagge indicates that his system includes different logical processor types, Plagge does not explicitly disclose 3 distinct pluralities of neuron logical processors (such as may correspond to all of the input, reservoir, and output neurons in an ESN) that transmit or receive messages.   
However, Zhang, in the analogous environment of using designing and implementing echo state networks for time series prediction, teaches wherein each processor device includes at least one neuron logical process of at least one of the first, second, or third plurality of neuron logical processes executing on the processor device, wherein each neuron logical process of the first, second, and third plurality of neuron logical processes, when executed by the processor device, is configured to receive a sequence of synapse messages, wherein each synapse message includes a timestamp of the time the synapse message was sent, (See at [pp. 6189-6190, Section IIA], The internal neural states are updated at time t, (t = 1,...,T) by <equation 1> …A most significant difference between Spiking Reservoir Computing (SRC) model and RC is that the input signals and the network outputs of SRC are encoded as spike sequences. It also should be noted that neuron units in SRC are spiking neurons., Further at [p. 6190, Section IIB, Figure 2],  According to [13], mammalian neocortex neurons contain a timing-based unsupervised learning rule named Spiking-Time Dependent Plasticity (STDP). This rule has the ability to cause change in synaptic efficacy (membrane conductance) by the relative timing Δts of spikes arrival from pre-synaptic (tpre) and post-synaptic (tpost) neurons…. Parameter τ + and τ − determine the temporal window for synaptic medications., wherein, in a neuromorphic spiking echo state network, each neuron has associated with it a distinct corresponding processor (processing device) which implements neuronal logical processes (e.g., STDP) for that neuron and transmits encoded spiking messages from one neuron to the another (e.g., Figure 2) such that these neuron logic processors include the input neurons (u(t) – second plurality of neurons), the reservoir neurons (x(t) - first plurality of neurons), and the output neurons (w_out x(t) – second plurality of neurons) with each neuron processor configured to receive the spiked messages which are associated with a time t (i.e., timestamped according to the neuron state update time which is being interpreted also as the time the spikes were both generated and relayed to the next neuron).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong and Plagge to incorporate the teachings of Zhang for each processor device includes at least one neuron logical process of at least one of the first, second, or third plurality of neuron logical processes executing on the processor device, wherein each neuron logical process of the first, second, and third plurality of neuron logical processes, when executed by the processor device, is configured to receive a sequence of synapse messages, wherein each synapse message includes a timestamp of the time the synapse message was sent. The modification would have been obvious because one of ordinary skill would have been motivated to achieve efficient, effective, and stable spiking reservoir computing predictive performance in time series prediction using a neuromorphic echo state network that uses the encoded spiking responses of each neuron in the ESN to achieve rapid convergence in the ESN (Zhang, [Abstract, p. 6189, Section I, p. 6190, Section IIA, pp. 6192-6193, Section V, Figure 7]). 

In regards to claim 13, the rejection of claim 12 is incorporated and Gong does not further teach wherein each neuron logical process of the first, second, and third plurality of neuron logical processes is further configured to process a first synapse message of the sequence of synapse message, and wherein processing the first synapse message comprises: receiving the first synapse message, wherein the first synapse message includes a voltage; adjusting a membrane potential of the neuron of the neuron logical process based on the voltage; determine whether the membrane potential exceeds a threshold membrane potential of the neuron of the neuron logical process; and in response to the membrane potential exceeding the threshold membrane potential, produce an output including a firing message without receiving a second synapse message from a connecting, upstream synapse.  Gong does not disclose a neuromorphic implementation in his neural network.
However, Plagge, in the analogous environment of using optimistic execution of discrete event sequences, teaches wherein each neuron logical process of the first, … plurality of neuron logical processes is further configured to process a first synapse message of the sequence of synapse message, and wherein processing the first synapse message comprises: receiving the first synapse message, wherein the first synapse message includes a voltage; (See at [p. 234, Section 2.2], 172Attorney Docket No. 034125.91182 Signals sent from a neuron are generally referred to as “spikes,” as they are treated as binary signals. These terms stem from more general Artifical Neural Network (ANN) models, which in turn are borrowed from neuroscience [40]. Neuromorphic processors operate on a synchronized clock, allowing them to receive, process, and send new messages in between external clock cycles., Further at [pp. 237-238, Section 3.1, Figure 1, Figure 3], 172Attorney Docket No. 034125.91182 The synapse message process begins in Block 1, when the neuron receives a synapse message. The neuron first saves the current voltage value, Block 2, a double precision floating point value Vj , in the synapse message, Block 3. …. The neuron also saves its current membrane potential in the received message Blocks 8 and 9…. A fire operation schedules a new message with ROSS at the next neurosynaptic clock time., wherein each neuron processor (logical processor) receives a message from another neuron that includes the membrane potential (voltage) of that other neuron (as well as firing time/event information) saved in the message (Figure 3 – which is used for rollback computation).) adjusting a membrane potential of the neuron of the neuron logical process based on the voltage; determine whether the membrane potential exceeds a threshold membrane potential of the neuron of the neuron logical process; and in response to the membrane potential exceeding the threshold membrane potential, produce an output including a firing message without receiving a second synapse message from a connecting, upstream synapse.  (See at [p. 234, Section 2.2], 172Attorney Docket No. 034125.91182 Signals sent from a neuron are generally referred to as “spikes,” as they are treated as binary signals. These terms stem from more general Artifical Neural Network (ANN) models, which in turn are borrowed from neuroscience [40]. Neuromorphic processors operate on a synchronized clock, allowing them to receive, process, and send new messages in between external clock cycles., Further at [p. 235, Section 2.2.2], 172Attorney Docket No. 034125.91182 Neurons that implement the LIF model follow a simple pattern of execution, shown in Figure 1 [43]. Execution consists of an integration period, leak calculations, threshold checking, firing, and then reset. …During integration, shown in Equation (1), the neuron updates its internal voltage based on each synapse i’s synaptic weight, si. This is calculated based on the synapse’s activity at time t, shown as xi(t) in Equation (1). Next, the LIF neuron calculates leak, by subtracting the set leak value, λ, from the current membrane potential, shown in Equation (2). Next, in Equation (3), the neuron checks the threshold value, α, against the current membrane potential. If the current membrane potential is greater than α, the neuron spikes. If the neuron spikes, Equation (4) executes, setting the neuron membrane potential to the reset voltage, Rj ., Further at [pp. 237-238, Section 3.1, Figure 1, Figure 3], 172Attorney Docket No. 034125.91182 The synapse message process begins in Block 1, when the neuron receives a synapse message. The neuron first saves the current voltage value, Block 2, a double precision floating point value Vj , in the synapse message, Block 3. This is to facilitate reverse computation, by saving Vj in the message, when rolling back messages neurons are able to revert changes made during forward computation…. When a heartbeat message is received, as shown in Block 7, the neuron begins its leak, fire and reset function. The neuron also saves its current membrane potential in the received message Blocks 8 and 9…. A fire operation schedules a new message with ROSS at the next neurosynaptic clock time., wherein the membrane potential of a given neuron in the (neuromorphic) network is modified based on messages received from other neurons such that if the potential at that neuron exceeds a threshold (e.g., Figure 1), the neuron issues a spike and transmits that information via a (synapse) message to connected neurons in which that message also includes the membrane potential (which is reset to a default value R_j if firing has occurred) and such that any connected neuron likewise performs an evaluation of the membrane potential (Figure 1) according to both the received synapse message and a received heartbeat message (used for synchronization of synaptic events to a clock) and wherein this firing message is initiated in response to the reception of any (spike) message that causes the membrane potential to be exceeded (i.e., a second synapse message from another neuron to which the neuron is connected is not required, particularly in light of the asynchronicity of firing events in the system).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge for each neuron logical process of the first plurality of neuron logical processes to be further configured to process a first synapse message of the sequence of synapse message, and wherein processing the first synapse message comprises: receiving the first synapse message, wherein the first synapse message includes a voltage; adjusting a membrane potential of the neuron of the neuron logical process based on the voltage; determining whether the membrane potential exceeds a threshold membrane potential of the neuron of the neuron logical process; and in response to the membrane potential exceeding the threshold membrane potential, producing an output including a firing message without receiving a second synapse message from a connecting, upstream synapse.  The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency of a neuromorphic message-based discrete event processing model by using optimistic synchronization of signals in which scalable reverse event anti-messaging-based computation is performed to ensure a causal ordering in the event processing by the neural network according to event/message timestamps  (Plagge, [p. 234, Section 2, pp. 242-243, Section 7, Figure 10, Figure 11]). 
However, Gong and Plagge do not explicitly disclose … second, and third  …. Although Plagge (like Gong) discloses a logical processor associated with each neuron, although Plagge discloses that reverse computation is applicable to all spiking neurons in his system, and although Plagge indicates that his system includes different logical processor types, Plagge does not explicitly disclose 3 distinct pluralities of neuron logical processors (such as may correspond to all of the input, reservoir, and output neurons in an ESN)that transmit or receive messages.  
However, Zhang, in the analogous environment of using designing and implementing echo state networks for time series prediction, teaches wherein each neuron logical process of the first, second, and third plurality of neuron logical processes is further configured to process a first synapse message of the sequence of synapse message, and wherein processing the first synapse message comprises: receiving the first synapse message, wherein the first synapse message includes a voltage; (See at [pp. 6189-6190, Section IIA], The internal neural states are updated at time t, (t = 1,...,T) by <equation 1> …A most significant difference between Spiking Reservoir Computing (SRC) model and RC is that the input signals and the network outputs of SRC are encoded as spike sequences. It also should be noted that neuron units in SRC are spiking neurons., Further at [p. 6190, Section IIB, Figure 3],  According to [13], mammalian neocortex neurons contain a timing-based unsupervised learning rule named Spiking-Time Dependent Plasticity (STDP). This rule has the ability to cause change in synaptic efficacy (membrane conductance) by the relative timing Δts of spikes arrival from pre-synaptic (tpre) and post-synaptic (tpost) neurons…. Parameter τ + and τ − determine the temporal window for synaptic medications., wherein, in a neuromorphic spiking echo state network, each neuron has associated with it a distinct corresponding processor (processing device) which implements neuronal logical processes (e.g., STDP) for that neuron and transmits encoded spiking messages (which represent/correspond to the membrane potential network output from the neurons) from one neuron to the another (e.g., Figure 2) such that these neuron logic processors include the input neurons (u(t) – second plurality of neurons), the reservoir neurons (x(t) - first plurality of neurons), and the output neurons (w_out x(t) – second plurality of neurons) with each neuron processor configured to receive the spiked messages.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge for each neuron logical process of the first, second, and third plurality of neuron logical processes is further configured to process a first synapse message of the sequence of synapse message, and wherein processing the first synapse message comprises: receiving the first synapse message, wherein the first synapse message includes a voltage. The modification would have been obvious because one of ordinary skill would have been motivated to achieve efficient, effective, and stable spiking reservoir computing predictive performance in time series prediction using a neuromorphic echo state network that uses the encoded spiking responses of each neuron membrane potential response in the ESN to achieve rapid convergence in the ESN (Zhang, [Abstract, p. 6189, Section I, p. 6190, Section IIA, pp. 6192-6193, Section V, Figure 7]). 

In regards to claim 14, the rejection of claim 12 is incorporated and Gong further teaches wherein the plurality of processor devices comprises at least one of: a central processing unit core; or an asynchronous processor.  …(See at [pp. 553-554, Section 3.2], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network…<equation 2> … g is the state transition function, which is a nonlinear function and usually taken as tanh or the sigmoid function; gout is the activation function of outputs..; Further at [p. 559, Section 4.3, Algorithm 1, Figure 5, Figure 6], The experimental environment is Matlab 2015a on an Intel Pentium Quad-Core G2120 3.10GHz CPU with 8GB RAM.,  wherein each neuron in this architecture (including the reservoir neurons) are logical processors which (as previously pointed out) implement the processing of equation 2 and wherein the system uses a CPU processor device (central processing unit core) to implement the logic associated with each of the input, reservoir, and output (second, first, and third pluralities of neurons) and wherein it is noted that the claim limitations only require one of the recited elements.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge and Zhang for the same reasons as pointed out for claim 12.

In regards to claim 15, the rejection of claim 12 is incorporated and Gong does not further teach further comprising a plurality of scheduler processes, wherein each processor device of the plurality of processor devices includes a scheduler process of the plurality of scheduler processes, and wherein each scheduler process is configured to determine an execution order for the at least one neuron logical process executing on the processor device executing the scheduler process.  Gong does not disclose that the processing of inputs into a given neuron scheduled.
However, Plagge, in the analogous environment of using optimistic execution of discrete event sequences, teaches further comprising a plurality of scheduler processes, wherein each processor device of the plurality of processor devices includes a scheduler process of the plurality of scheduler processes, and wherein each scheduler process is configured to determine an execution order for the at least one neuron logical process executing on the processor device executing the scheduler process; (See at [pp. 237-238, Section 3.1, Figure 15], 172Attorney Docket No. 034125.91182 Synapse messages are set at a nanosecond resolution, with events occurring at t + 0.0001 + ε. Heartbeat messages are sent at a larger time-slice, t + 0.1 + ε….Neuron heartbeat messages are NeMo’s technique to synchronize neuron firing. …To increase performance, a heartbeat message is sent only when a neuron activates. In Block 5, the neuron checks if it has already sent a heartbeat message. If it has not, it schedules a heartbeat message at t + 0.1 + ε, in Block 6….A fire operation schedules a new message with ROSS at the next neurosynaptic clock time. Since the neurosynaptic clock operates at the integer scale, simply adding 1 + ε to the current time will schedule the fire event t the proper future time, wherein neuron events (e.g., firing, message transmission) are scheduled in the neuromorphic architecture using the ROSS algorithm in which, for example, to synchronize the execution of the events with a clock (with multiple such scheduler processes extending across the plurality of neuron LP’s but also with synapse messages and heartbeat messages at each neuron also scheduled according to different time slices, forming also distinct scheduler processes).)   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge further comprising a plurality of scheduler processes, wherein each processor device of the plurality of processor devices includes a scheduler process of the plurality of scheduler processes, and wherein each scheduler process is configured to determine an execution order for the at least one neuron logical process executing on the processor device executing the scheduler process.  The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency of a neuromorphic message-based discrete event processing model by using optimistic synchronization scheduling of signals in which scalable reverse event anti-messaging-based computation is performed to ensure a causal ordering in the event processing by the neural network according to event/message timestamps  (Plagge, [p. 234, Section 2, pp. 242-243, Section 7, Figure 10, Figure 11]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong and Plagge to incorporate the teachings of Zhang for the same reasons as pointed out for claim 12.

In regards to claim 16, the rejection of claim 12 is incorporated and Gong does not further teach further comprising a first plurality of synapse logical processes, wherein each synapse logical process of the first plurality of synapse logical processes includes a synapse of the reservoir of the optimistically executing ESN;  (See at [pp. 553-554, Section 3.2], This paper takes CRJ as the base model for ease of analysis. Figure 5 illustrates the architecture of CRJ network…<equation 2> … N is the number of neurons in the reservoir … g is the state transition function, which is a nonlinear function and usually taken as tanh or the sigmoid function; gout is the activation function of outputs..;… In particular, the reservoir state representation is the activation of reservoir neurons with different driving input sequences. The state-space representations provide discriminative features with more versatility and flexibility than original sequences. We then employ DTW to align the state trajectory sequences as usual. It prefers to align points on two sequences with similar states. Therefore, the difference between DTW and DSW lies in that DTW uses distance between time points as a subroutine, while DSW uses the distance of the state-space representations., Further at [p. 559, Section 4.3, Algorithm 1, Figure 5, Figure 6], The experimental environment is Matlab 2015a on an Intel Pentium Quad-Core G2120 3.10GHz CPU with 8GB RAM.,  wherein a time series classification framework has an architecture that includes a reservoir of neurons (Figures 5 and 6) each of which has connectivity (synapses) to other neurons, including to others within the reservoir, wherein this framework performs time warping (optimistic execution) to align to information content within each time series processed by the reservoir neurons, and wherein each neuron in this architecture (including the reservoir neurons) are logical processors in the sense that they process the inputs into the reservoir neuron using an activation function/state transition function according to a CPU-based Matlab implementation.)and wherein each synapse logical process of the first plurality of synapse logical processes is configured to maintain a weight of the synapse of the synapse logical process at a constant value during training of the ESN (See at [p. 551, Section 2.2], 172Attorney Docket No. 034125.91182 Reservoir computing model [30] is a kind of RNNs having a fixed, randomly generated state transition modular, called the reservoir, and a trainable read-out layer. The reservoir provides dynamic features of input series, and the read-out is trained to generate desired outputs by assembling reservoir features., Further at [p. 552, Section 3.1, Equation 2, Table 1], 172Attorney Docket No. 034125.91182 Echo State Network (ESN) is a kind of reservoir model. ESN is characterized by a nontrainable, high-dimensional and nonlinear dynamical reservoir and an efficiently trained linear read-out layer (usually by linear regression)….The network weights can be determined by three values r = {ri,rj,rc} for each kind of connection., wherein both the interconnections within the reservoir (r_c, r_j, first plurality of synapses) and the interconnections between the input neurons and the reservoir neurons (r_i, second plurality of synapses) are characterized by weights (equation 2) which remain fixed during the training process (which only affects the output weights connecting the reservoir neurons and the output neurons).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge and Zhang for the same reasons as pointed out for claim 12.

In regards to claim 17, the rejection of claim 16 is incorporated and Gong further teaches wherein each synapse of each synapse logical process of the first plurality of synapse logical processes is randomly connected to at least one neuron of a neuron logical process of the first plurality of neuron logical processes.  (See at Further at [p. 551, Section 2.2], 172Attorney Docket No. 034125.91182 Reservoir computing model [30] is a kind of RNNs having a fixed, randomly generated state transition modular, called the reservoir, and a trainable read-out layer. The reservoir provides dynamic features of input series, and the read-out is trained to generate desired outputs by assembling reservoir features…., Further at [p. 559, Section 4.3, p. 567, Section 5], 172Attorney Docket No. 034125.91182 The network parameters, e.g. the connection weights, are initialized randomly following Table 1., Further at [p. 567, Section 5], 172Attorney Docket No. 034125.91182 The reservoir network is randomly generated in DSW and selected by LOOCV on the training data., Further at [p. 559, Section 4.3, Figure 5, Figure 6, Table 1], 172Attorney Docket No. 034125.91182 Our results are averaged over ten repetitions. In each repetition, the network is optimized by selecting one network from 20 randomly initialized networks using leave-one-out cross-validation (LOOCV) on the training set., wherein the connection of the neurons (and associated logical processor) within the reservoir (first plurality of synapses) are randomly generated/interconnected to each other according to the ESN instantiation policy (i.e., the connections/synapses r_j and r_c shown in Figures 5 and 6 are generated using a uniform distribution over [0.1,1] as shown in table 1) such that the selection of the random connection of a reservoir neuron to any input neuron corresponds to either its random generation within any given instantiation or a selection of a randomly configured reservoir network through the leave-one-out cross-validation protocol (including, for example, variations over reservoir sizes and connectivity parameters).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gong to incorporate the teachings of Plagge and Zhang for the same reasons as pointed out for claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (“Enabling Sustainable Cyber Physical Security Systems through Neuromorphic Computing”, IEEE Transactions on Sustainable Computing, Vol. 3, No. 2, 6 June 2018, pp. 112-125) teach a neuromorphic implementation of a spiking echo state network with delayed feedback in the reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126